

117 HR 2665 IH: Local Telecom Expansion Act of 2021
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2665IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Van Drew introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to establish a program to make grants to States for the deployment of broadband service in underserved areas by small business broadband providers, and for other purposes.1.Short titleThis Act may be cited as the Local Telecom Expansion Act of 2021.2.Small business broadband provider grant program(a)EstablishmentThe Commission shall establish a program to make grants on a competitive basis to States for the deployment of broadband service in underserved areas by small business broadband providers.(b)Eligibility of StatesThe Commission may only award a grant under this section to a State that—(1)meets such eligibility criteria as the Commission may establish; and(2)submits an application at such time, in such form, and with such information and assurances as the Commission may require.(c)Subgrants to small business broadband providersA State that receives a grant under this section shall use the grant funds to make subgrants to small business broadband providers to enable such providers to deploy broadband service in underserved areas in the State.(d)Use of subgrant fundsA small business broadband provider that receives a subgrant from a State under subsection (c) shall use the subgrant funds to deploy, in underserved areas in the State, broadband service with—(1)a download speed of at least 25 megabits per second;(2)an upload speed of at least 10 megabits per second; and(3)latency that is sufficiently low to allow real-time, interactive applications.(e)DefinitionsIn this section:(1)Broadband serviceThe term broadband service means broadband internet access service (as defined in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation)).(2)CommissionThe term Commission means the Federal Communications Commission.(3)Small business broadband providerThe term small business broadband provider means a provider of broadband service that is a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)).(4)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.(5)Underserved areaThe term underserved area means an area in which only 1 provider of broadband service offers broadband service with—(A)a download speed of at least 25 megabits per second and not more than 99 megabits per second;(B)an upload speed of at least 10 megabits per second; and(C)latency that is sufficiently low to allow real-time, interactive applications.